Citation Nr: 0819571	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
service-connected residuals of a cervical spine fracture.  

2.  Entitlement to a compensable evaluation for service-
connected hypertension.

3.  Entitlement to an evaluation higher than 50 percent for 
service-connected spondylolysis with spondylolisthesis L5-S1 
with sciatica.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for fainting and 
dizziness.

6.  Entitlement to an initial evaluation higher than 30 
percent for service-connected major depressive disorder.

7.  Entitlement to an effective date earlier than August 6, 
2004 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

8.  Entitlement to an effective date earlier than August 6, 
2004 for the grant of a 50 percent disability evaluation for 
service-connected spondylolysis with spondylolisthesis L5-S1 
with sciatica.  

9.  Entitlement to an effective date earlier than August 6, 
2004 for the grant of service connection for peripheral 
neuropathy, S1, left lower extremity.  

10.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy, S1, left 
lower extremity.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, May 2005, December 2005, 
and March 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran is in receipt of social 
security disability benefits.  Indeed, the veteran wrote in a 
February 2007 statement that he was not working and had not 
worked in a long time but did receive social security 
disability benefits each month.  VA has a duty to obtain 
Social Security Administration (SSA) records when they may be 
relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  However, the records associated with the 
veteran's award of social security disability benefits are 
not of record and no attempt to obtain such records has been 
made.  Thus, a remand to obtain the veteran's social security 
disability records is necessary before proceeding to evaluate 
the merits of the veteran's claims.  

In addition, the veteran indicated in a statement received by 
the Board in May 2008 that his claimed service-connected back 
disabilities had recently worsened in severity.  In that 
regard, the veteran reported that his physician had reviewed 
recent magnetic resonance imaging (MRI) results, told him 
that his back had gotten worse, and ordered another MRI of 
his back.  The veteran further wrote that his physician told 
him that they would discuss the possibility of surgery after 
he received the veteran's MRI results.  Where an increase in 
an existing disability rating based on established 
entitlement to compensation is at issue, such as in this 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In light of the 
foregoing, the Board finds that a remand to obtain any 
outstanding VA treatment records from approximately September 
2007 to the present that pertain to the veteran's treatment 
for his back disabilities is warranted.  

Furthermore, the Board notes that the veteran filed a notice 
of disagreement (NOD) in April 2006 with respect to the 
initial evaluation assigned for his service-connected 
peripheral neuropathy of the left lower extremity.  The April 
2006 NOD was received by the RO within a year of the March 
2006 rating decision and is, thus, timely.  38 U.S.C.A. § 
7105 (West 2002).  Nonetheless, a statement of the case has 
not been issued and there is no indication in the record that 
the veteran has withdrawn his appeal with respect to that 
issue.  Thus, a remand is required in order for the RO to 
provide the veteran a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999) (holding the Board should 
remand the issue to the RO for the issuance of a Statement of 
the Case when a notice of disagreement has been timely 
filed); 38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for this issue to be perfected for appeal to the Board.  38 
U.S.C.A. § 7105 (West 2002).

Moreover, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In light of 
the Court's ruling and the fact that the veteran has not been 
provided with sufficient notice with respect to his increased 
rating claims for his cervical spine disability, lumbosacral 
spine disability, and his hypertension in any VCAA notice 
letters issued during the course of this appeal, the Board 
finds that the issuance of a VCAA notice letter to the 
veteran that addresses each of the notice requirements of an 
increased rating claim as outlined by the Court in Vazquez 
with respect to the veteran's increased rating claims is 
warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
appropriate notice with respect to his 
increased rating claims for his cervical 
spine disability, lumbosacral spine 
disability, and hypertension that 
addresses all elements of an increased 
rating claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The RO must notify 
the veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the veteran's employment and daily 
life; (2) the notice must provide the 
criteria for the Diagnostic Codes under 
which the veteran is rated; (3) the 
veteran must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) the notice must provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The RO should obtain all outstanding 
VA treatment records pertaining to any 
treatment the veteran received for his 
back disabilities from approximately 
September 2007 to the present and 
associate them with the claims folder.  If 
no additional treatment records are 
available, such should be noted for the 
record.  

3.  The RO should contact the Social 
Security Administration (SSA) and request 
a copy of their decision as well as copies 
of any medical records used by that agency 
in making a determination on behalf of the 
veteran for SSA benefits purposes.  Any 
such records received should be associated 
with the veteran's claims folder.  If the 
search for such records has negative 
results, a statement to that effect should 
be placed in the veteran's claims folder.

4.  After additional notification and 
development that the RO deems necessary 
has been accomplished to include 
consideration as to whether another 
medical examination is warranted for any 
of the veteran's claimed disabilities, the 
veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

5.  The RO should issue the veteran a 
statement of the case with respect to his 
claim for entitlement to a higher initial 
rating for peripheral neuropathy of the 
left lower extremity, to include 
notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



